Citation Nr: 0811797	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  03-20 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to October 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Pittsburgh, 
Pennsylvania.

This case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007). 
 

FINDING OF FACT

The veteran has not received a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he has PTSD due his service during 
World War II.  The veteran reported that a friend of his 
died, but he did not witness the death.  He also reported 
seeing another soldier cut off a dead German's finger to get 
a ring and he said that he was disgusted by that.  The 
veteran stated that he was put in a hospital in Germany for 
two weeks after the war for battle fatigue, even though he 
felt good.  The veteran reported that he had been visiting a 
VA outpatient clinic for the past 18 months or two years.  
The veteran stated that the treatment at the VA clinic had 
not been for PTSD.

The veteran's service medical records, including an October 
1945 discharge examination report, do not reveal any 
psychiatric complaints or findings.  

The veteran first submitted a claim for service connection 
for PTSD in December 2002.  On his application he noted that 
he had never received any treatment for PTSD.

The post service medical records do not reveal that the 
veteran has ever received a diagnosis of PTSD.  VA outpatient 
records dated from August 2002 to October 2006 do not contain 
any reference to PTSD.  

In January 2003, the veteran was examined by a VA physician 
to determine if the veteran experienced PTSD.  At the 
examination the veteran acknowledged that he was never in 
direct combat.  The examiner detailed the veteran's medical 
history and noted that the veteran had been depressed after 
his wife passed away in 1999.  The diagnoses included 
adjustment disorder with mixed emotional features secondary 
to the death of his wife, which had completely resolved.  The 
examiner was of the opinion that the veteran did not have 
PTSD.

While the veteran maintains that he has PTSD due to his 
military service, as a layperson he is not competent to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). 

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

Since there has been no diagnosis of PTSD, the veteran has 
not met the first criteria of 38 C.F.R. § 3.304(f) for 
service connection for PTSD.  

Not only has the veteran not received a diagnosis of PTSD, 
but the January 2003 VA physician made a statement to the 
effect that the veteran does not have PTSD.  Service 
connection can not be granted unless the veteran has a 
current disability.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim, and that service connection for PTSD is 
not warranted.

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

In January 2003, prior to the rating decision on appeal, the 
RO wrote to the veteran and specifically informed him of the 
type of evidence needed to support his claim, who was 
responsible for obtaining relevant evidence, where to send 
the evidence, and what he should do if he had questions or 
needed assistance.  The RO also requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  Therefore, the Board believes that the veteran 
was on notice of the fact that he should submit any pertinent 
evidence in his possession.  

The veteran was given the specific notice required by 
Dingess, supra, in December 2007.  While the veteran was not 
provided notice of the type of evidence necessary to 
establish disability ratings and effective dates with respect 
to his claim prior to the March 2003 rating decision, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  As 
explained above, the Board has denied the veteran's claim for 
service connection.  Consequently, no disability ratings or 
effective dates will be assigned, so there can be no 
possibility of any prejudice to the veteran in the timing of 
this portion of the notice.

With respect to VA's duty to assist the appellant, the RO has 
obtained the veteran's service medical records and VA medical 
records.  The veteran has also been afforded a VA psychiatric 
examination.  The veteran has been accorded ample opportunity 
to present evidence and argument in support of the appeal.  
The record indicates that the veteran's service personnel 
records are unavailable and that the veteran was informed of 
their unavailability.  Neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional obtainable pertinent 
records related to the veteran's claim.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for PTSD is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


